                                      1   ROBERT S. LARSEN, ESQ.
                                          Nevada Bar No. 7785
                                      2   DIONE C. WRENN, ESQ.
                                      3   Nevada Bar No. 13285
                                          GORDON REES SCULLY MANSUKHANI, LLP
                                      4   300 South 4th Street, Suite 1550
                                          Las Vegas, Nevada 89101
                                      5   Telephone: (702) 577-9300
                                          Direct Line: (702) 577-9304
                                      6   Facsimile: (702) 255-2858
                                      7   E-Mail: rlarsen@grsm.com
                                                   dwrenn@grsm.com
                                      8
                                          Attorneys for Defendants,
                                      9   Arroweye Solutions, Inc., Gina Ciampaglio,
                                          And Mica Moseley
                                     10

                                     11                              UNITED STATES DISTRICT COURT
Gordon Rees Scully Mansukhani, LLP




                                     12                                      DISTRICT OF NEVADA
    300 S. 4th Street, Suite 1550
       Las Vegas, NV 89101




                                     13   JENNIFER CAMPAGNA, an individual,                    ) Case No.: 2:21-cv-00581-JCM-VCF
                                                                                               )
                                     14                         Plaintiff,                     )
                                                                                               )   STIPULATION AND ORDER TO
                                     15          vs.                                           )       EXTEND TIME TO FILE
                                                                                               )    RESPONSE TO COMPLAINT
                                     16   ARROWEYE SOLUTIONS, INC., a Delaware                 )
                                          corporation; GINA CIAMPAGLIO, an individual;         )             (First Request)
                                     17   MICA MOSELEY, an individual; DOES I through          )
                                          X, inclusive; and ROE BUSINESS ENTITIES, I           )
                                     18   through X, inclusive,                                )
                                                                                               )
                                     19                        Defendants.                     )
                                                                                               )
                                     20
                                                 Pursuant to Local Rule 7-1, Defendants ARROWEYE SOLUTIONS, INC.
                                     21
                                          (“Arroweye”), GINA CIAMPAGLIO, and MICA MOSELEY (collectively, “Defendants”) by
                                     22
                                          and through their attorneys, Robert S. Larsen, Esq. and Dione C. Wrenn, Esq. of Gordon Rees
                                     23
                                          Scully Mansukhani, LLP, and Plaintiff JENNIFER CAMPAGNA (“Plaintiff”), by and through
                                     24
                                          her attorney, Jill Garcia, Esq. of H1 Law Group, hereby stipulate and agree as follows:
                                     25
                                                 1. Plaintiff filed her Complaint on April 8, 2021.
                                     26
                                                 2. Ms. Ciampaglio was served with the Summons and Complaint on April 10, 2021;
                                     27
                                          Arroweye was served on April 12, 2021; and Mr. Moseley was served on April 14, 2021.
                                     28

                                                                                         -1-
                                      1           3. The current deadline for Arroweye and Ms. Ciampaglio to file their responses to the

                                      2   Complaint is May 3, 2021, and the deadline for Mr. Moseley is May 6, 2021.

                                      3           4. Defendants retained GRSM as counsel to represent their interests in this matter.

                                      4           5. Defendants request additional time to file their response(s) to the Complaint up to and

                                      5   including May 7, 2021.

                                      6           6. Plaintiff does not oppose Defendants’ requested extensions.

                                      7           7. Accordingly, Defendants will file their response(s) to Plaintiff’s Complaint on May 7,

                                      8   2021.

                                      9           8. This stipulation is not made for purposes of delay.
                                     10           IT IS SO STIPULATED.

                                     11    DATED this 3rd day of May 2021.                     DATED this 3rd day of May 2021.
Gordon Rees Scully Mansukhani, LLP




                                     12                                                        H1 LAW GROUP
    300 S. 4th Street, Suite 1550




                                           GORDON REES SCULLY
       Las Vegas, NV 89101




                                           MANSUKHANI
                                     13

                                     14    /s/ Dione C. Wrenn                                  /s/ Jill Garcia
                                           ROBERT S. LARSEN, ESQ.                              JILL GARCIA, ESQ.
                                     15                                                        Nevada Bar No. 7805
                                           Nevada Bar No. 7785
                                           DIONE C. WRENN, ESQ.                                701 N. Green Valley Parkway, Suite 200
                                     16                                                        Henderson, Nevada 89074
                                           Nevada Bar No. 13285                                Attorney for Plaintiff,
                                     17    300 South 4th Street, Suite 1550                    Jennifer Campagna
                                           Las Vegas, Nevada 89101
                                     18    Attorneys for Defendants,
                                           Arroweye Solutions, Inc.,
                                     19
                                           Gina Ciampaglio, and
                                     20    Mica Moseley

                                     21

                                     22
                                                                                       IT IS SO ORDERED.
                                     23

                                     24                                                ________________________________________
                                                                                       UNITED STATES MAGISTRATE JUDGE
                                     25
                                                                                                  5-4-2021
                                     26                                                DATED: _______________________________

                                     27

                                     28

                                                                                         -2-
